Title: Abigail Adams to John Adams, 25 February 1799
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy Feb’ry. 25 1799
          
          I have not any Letter from you of a later date than the 9th; you was then unwell. I have one from william of the 12th. as he does not mention your being still indisposed I hope it was only occasiond by the Thaw, and the close air of the Theatre. I have myself been confined for a week, but got down stairs yesterday, and hope I have parted with some of my bad humours, by the application of Blisters, and a soar finger— our weather is so variable that one day we have it intencely cold, and the next a thaw. the Ground is again coverd with snow of a foot depth. it is also very cold
          French I believe will take the Farm at a hundred and 75 dollors and pay all taxes. Burrel will remain— Quincy medow is given up by French— I suppose dr Tufts will draw upon Genll Lincoln in March— in that Month Brislers Wages will become due. you will recollect it and settle with him. I did the last March— If Thomas returns to Philadelphia, should you be willing to leave him Clinker a Horse seems necessary for his Health. he might be kept at a livery stable, and if he should be obliged to flee, he will have it more in his power, to attend the courts in the Country, or come on here on Horse back— I believe he will be determined more by, who is like to be the future Gov’r of Pensilvanna, than any thing Else. if the democratic Judge—he will seek some other place if Congress were to sit as long this year as the last, I believe a Rebellion would break out in some of the states; there is symptoms enough already of a daring spirit of out Law. I do not like their complexion. Logan has brought home, perhaps a List of our Directory. I doubt not they were equally attentive to us as to England Ireland and Scotland— the petition of the Alien Irishmen speaks very plain language—
          I have not any Letters by the post of this day, tho the 25 of the month, and William has omitted Claypoles paper, by which means I do not learn what is doing. my papers are to the 15th— Congress appear to have done very little buisness. how much is in readiness I know not. I see the appointment of mr King, and smith, in Fennoes paper.
          I cannot but own that I feel some anxiety upon account of the Bloodhounds, the united Irishmen; if the account of their petition to Congress is any way accurate, no man possessd of honour or

honesty, virtue or integrity would have presented such a daring out rage to the Government; it was a fit office for Levingstone.
          The Grand Jury have found a Bill against Adams the Printer, for publishing a Libel upon the senate & majority of the House, saying that every member who voted in favour of the answer to the Virgina Resolutions perjured himself, by acting against the constitution, which he had Sworn to support.
          I shall be anxious for tomorrows post. I am much better than when I wrote you last. the application of Blisters has restored to me more quiet sleep than I have had for a long time.
          I am my dearest Friend / ever yours
          
            A Adams
          
        